Citation Nr: 0101202	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 18, 1975 to November 9, 1975.  According to a 
discharge certificate he also had service in the California 
National Guard from 1975 to 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in Los Angeles, California, (RO) 
that denied the appellant's claim of service connection for a 
head injury, apparently on the basis that the claim was not 
well grounded.  

In the appellant's substantive appeal, dated in May 1999, he 
requested a hearing at a local VA office before a member of 
the Board. However, in a July 1999 statement from the 
appellant to the RO, he withdrew his request for a Travel 
Board hearing and requested that his appeal be forwarded to 
the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It appears that 
the appellant's claim was denied as not well grounded. 

The appellant contends, in essence, that in 1975, while he 
was in the military, he injured his head.  In VA Form 21-526, 
Veteran's Application for Compensation or Pension, dated in 
December 1997, the appellant indicated that he had been a 
member of the California Army National Guard from July 1975 
to December 5, 1977, and had suffered a head injury in 1975 
while serving in the Army National Guard at Fort Polk in 
Louisiana.  His DD Form 214 indicates that he had had prior 
inactive service of about 5 months and a remaining obligation 
of about 5 years.  He indicated that he had received no post-
service medical treatment for the claimed head injury.  

In December 1997 the RO also requested the appellant's 
service medical records from the National Personnel Records 
Center and was advised to contact the State Adjutant General.  
In a December 1997 letter to the Adjutant General (apparently 
of the California Army National Guard) at "Camp Era" in 
Sacramento, California, the RO stated that " the veteran is 
assigned to your unit" and requested his service records.  
However, by that time the appellant had been discharged from 
the National Guard for many years.  Thus, the letter was 
inaccurate.  No response was received.   In January 1998 the 
RO sent another letter to the Adjutant General, without 
response.  

Of record is a copy of the appellant's discharge certificate 
noting that he received a general discharge from the Army 
National Guard of California and as a reserve of the Army on 
December 5, 1977.  The certificate shows that the appellant 
served with Headquarters, Headquarters Company (HHC), 1st 
Bde, 40th Infantry Division (M). 

The RO attempted to obtain service medical records from Fort 
Polk and was advised in May 1998 by the Medical Department at 
Fort Polk, that a thorough search of their files failed to 
reveal a record of treatment pertaining to the appellant and 
that medical records prior to hospitalizations of an 
unspecified date had been forwarded to the NPRC.  Thus, while 
the RO made multiple attempts to obtain any service medical 
records, only one request was sent to NPRC which is where the 
records should be located.  See VBA's Adjudication Procedure 
Manual M21-1.  

In light of the above, the case must be remanded for the 
following:  





1.  The RO should request that the 
appellant explain how, where, and when he 
sustained the claimed injury to his head 
during service and to state when and by 
whom he received treatment or evaluation 
for any claimed head injury before, 
during or after service.  He should also 
be advised to submit statements from any 
witnesses to the injury.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of his medical records and 
provide any other appropriate assistance.  

2.  The RO should again request the 
appellant's service medical records from 
NPRC (to include any clinical records 
from the Army hospital at Fort Polk).  
The NPRC also should be asked for any 
service personnel records pertaining to 
the appellant, including any accident 
reports, line of duty investigation 
report, or other documents that in any 
way refer to his claimed head injury.  If 
the appellant's records can not be 
obtainedfrom NPRC the ro should again 
request them from the Adjutant General of 
the California National Guard.  However, 
the National Guard should be provided 
with a copy of the appellant's general 
discharge certificate and not told that 
he "is" a member of the guard.  Any 
information obtained should be associated 
with the claims file.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
residuals of a head injury.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the appellant is required until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



